Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-161305, filed on 09/04/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 and 08/31/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (US20200233392) in view of Onodera (JP2002251212A; As disclosed in IDS dated 08/31/2022, Foreign Document #1) and Weiss (US20200013156).
	In regards to Claim 1, Jonas teaches “A process control system for controlling, using a computer, an assembling process for assembling a plurality of parts to 5manufacture an assembled product (production machines with inspection stations and a control system of the production and inspection – [0022]), the process control system being configured to: a time-varying waveform of each of inspection data of the assembled product (measurement results from the machines arranged with measurement bars of timestamped data – [0067], [0071], Figure 7-9), inspection data of the plurality of parts, and inspection data in a plurality of sub-assembling 10processes that constitute the assembling process (production machine with two or more inspection stations to measure dimensions and points on workpieces produced by the production machine – [0020]); perform matching between an inspection of the assembled product and a pattern showing a tendency of a deviation from a standard (process control includes rule to compare inspection results from different machines to diagnose problems – [0092]).”
	Jonas does not teach “convert, into an image, inspection data of the assembled product; perform matching between an inspection waveform image of the assembled product and a predetermined deterioration pattern image showing a tendency of a deviation from a standard; perform, when the inspection waveform image of the assembled product is similar to the deterioration pattern image, a first determination for performing matching between an inspection waveform image of each of the plurality of sub-assembling processes 20and the deterioration pattern image and determining whether there is a sub-assembling process similar to the deterioration pattern image;”
	Onodera teaches “convert, into an image, inspection data of the assembled product (graphs of measurement data relating to the finished product C, assembly A, and Assembly B are output and saved – [0047]); perform matching between an inspection waveform image of the assembled product and a predetermined deterioration pattern image showing a tendency of a deviation from a standard (change in measurement values with respect to a threshold for detecting tendency of deterioration – [0063]; similarity between pattern of the measurement data by using statistical processing / pattern matching using normalized correlation – [0066]); perform, when the inspection waveform image of the assembled product is similar to the deterioration pattern image, a first determination for performing matching between an inspection waveform image of each of the plurality of sub-assembling processes 20and the deterioration pattern image and determining whether there is a sub-assembling process similar to the deterioration pattern image (similarity between measurement data of finished product and the measurement data of each part and each assembly with the configuration adopted in which similarity is specified by statistical processing – [0066]; identify the cause of defects in higher-order parts by consideration of measurement data of lower-order parts – [0067]);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonas to incorporate the teaching of Onodera to save the inspection data in a graph form image and checking for correlations and deterioration.  Jonas teaches in [0076] using statistical analysis with respect to quality control of an assembling system and Onodera teaches in [0055]-[0056] using statistical processing in determination of defects for the process of quality control of assembly process. The incorporation of Onodera into Jonas would improve the statistical processing for quality control of a manufacturing system.
	Jonas in view of Onodera does not teach “determine whether the inspection waveform image of the assembled product is 15similar to the deterioration pattern image; perform, when there is a sub-assembling process similar to the deterioration pattern image in the first determination, a second determination for performing matching between an inspection 25waveform image of each part assembled in the sub-assembling process similar to the deterioration pattern image and the deterioration pattern image and determining whether there is a part similar to the deterioration pattern image; and specify a deterioration factor of the inspection data of the 30assembled product based on results of the first and second determinations.”
	Weiss teaches “determine whether the inspection waveform image of the assembled product is 15similar to the deterioration pattern image (computer system detects anomaly in inspection image of assembly unit, compares with non-visual manufacturing data and other units not exhibiting the anomaly with visual data depicting the anomaly – [0119]); perform, when there is a sub-assembling process similar to the deterioration pattern image in the first determination, a second determination for performing matching between an inspection 25waveform image of each part assembled in the sub-assembling process similar to the deterioration pattern image and the deterioration pattern image and determining whether there is a part similar to the deterioration pattern image (computer system for a defect searches inspection images and manufacturing data of assembly units produced for similar spatial or temporal features – [0100]; computer system generates similar pairs of vectors for the first and second assembly units, derive correlations between the defect and contents of the resulting set of vectors – [0106]; computer system extract inspection images of other assembly units, weight the features, and compare the features between regions of interest – [0121]); and specify a deterioration factor of the inspection data of the 30assembled product based on results of the first and second determinations (computer system derives a strong correlation between defect and features, and inspection images – [0089]; computer system derive and handle correlations between defect and characteristic of components of assembly units of the assembly – [0090]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonas in view of Onodera to incorporate the teaching of Weiss for comparing inspection data for similarity and derivation of correlation for the determination of defects.  Jonas teaches in [0092] the inspection results are used by the process control module to diagnose the machine which causes the defect and Weiss teaches in section 8.8 (Page 8) defect origin by assembly stage and in section 8.9 (Page 8) by temporal features. The incorporation of Weiss into Jonas in view of Onodera would improve the determination of problems with the manufacturing system and process.

	In regards to Claim 2, Jonas in view of Onodera and Weiss discloses the claimed invention as detailed above and Onodera further teaches “when there is no sub-assembling process similar to the deterioration22 pattern image in the first determination, an inspection facility for the assembled product is specified as the deterioration factor (if assembled products are acceptable, the cause of the defect/problem is in the process of assembling – [0057]; part/assembly manufacturer defect data is available for effective identification of defects – [0058]).”

	In regards to Claim 3, Jonas in view of Onodera and Weiss discloses the claimed invention as detailed above and Onodera further teaches “when there is a part similar to the deterioration pattern image in the second determination, a production facility for the part similar to the deterioration pattern image is specified as the deterioration factor (cause of defect is specified, can be found the cause of the defect is part or assembly – [0057]; part and assembly manufacture connected together and share measurement and quality data to effectively identify cause of the defect – [0058]).”

In regards to Claim 6, Jonas teaches “A process control method for controlling, using a computer, 30an assembling process for assembling a plurality of parts to manufacture an assembled product (production machines with inspection stations and a control system of the production and inspection – [0022]), the process control method comprising: a time-varying waveform of each of inspection data of the assembled product (measurement results from the machines arranged with measurement bars of timestamped data – [0067], [0071], Figure 7-9), inspection data of the 23 plurality of parts, and inspection data in a plurality of sub-assembling processes that constitute the assembling process (production machine with two or more inspection stations to measure dimensions and points on workpieces produced by the production machine – [0020]); performing matching between an inspection of the assembled product and a pattern 5showing a tendency of a deviation from a standard (process control includes rule to compare inspection results from different machines to diagnose problems – [0092]).”
Jonas does not teach “converting, into an image, inspection data of the assembled product; performing matching between an inspection waveform image of the assembled product and a predetermined deterioration pattern image showing a tendency of a deviation from a standard; performing, when the inspection waveform image of the assembled product is similar to the deterioration pattern image, a first determination for performing matching between an inspection waveform image of each of the plurality of sub-assembling processes 20and the deterioration pattern image and determining whether there is a sub-assembling process similar to the deterioration pattern image;”
	Onodera teaches “converting, into an image, inspection data of the assembled product (graphs of measurement data relating to the finished product C, assembly A, and Assembly B are output and saved – [0047]); performing matching between an inspection waveform image of the assembled product and a predetermined deterioration pattern image showing a tendency of a deviation from a standard (change in measurement values with respect to a threshold for detecting tendency of deterioration – [0063]; similarity between pattern of the measurement data by using statistical processing / pattern matching using normalized correlation – [0066]); performing, when the inspection waveform image of the assembled product is similar to the deterioration pattern image, a first determination for performing matching between an inspection waveform image of each of the plurality of sub-assembling processes 20and the deterioration pattern image and determining whether there is a sub-assembling process similar to the deterioration pattern image (similarity between measurement data of finished product and the measurement data of each part and each assembly with the configuration adopted in which similarity is specified by statistical processing – [0066]; identify the cause of defects in higher-order parts by consideration of measurement data of lower-order parts – [0067]);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonas to incorporate the teaching of Onodera to save the inspection data in a graph form image and checking for correlations and deterioration.  Jonas teaches in [0076] using statistical analysis with respect to quality control of an assembling system and Onodera teaches in [0055]-[0056] using statistical processing in determination of defects for the process of quality control of assembly process. The incorporation of Onodera into Jonas would improve the statistical processing for quality control of a manufacturing system.
	Jonas in view of Onodera does not teach “determining whether the inspection waveform image of the assembled product is similar to the deterioration pattern image; performing, when there is a sub-assembling process similar to 15the deterioration pattern image in the first determination, a second determination for performing matching between an inspection waveform image of each part assembled in the sub-assembling process similar to the deterioration pattern image and the deterioration pattern image and determining whether there is a part similar to the 20deterioration pattern image; and specifying a deterioration factor of the inspection data of the assembled product based on results of the first and second determinations.”
	Weiss teaches “determining whether the inspection waveform image of the assembled product is similar to the deterioration pattern image (computer system detects anomaly in inspection image of assembly unit, compares with non-visual manufacturing data and other units not exhibiting the anomaly with visual data depicting the anomaly – [0119]); performing, when there is a sub-assembling process similar to 15the deterioration pattern image in the first determination, a second determination for performing matching between an inspection waveform image of each part assembled in the sub-assembling process similar to the deterioration pattern image and the deterioration pattern image and determining whether there is a part similar to the 20deterioration pattern image (computer system for a defect searches inspection images and manufacturing data of assembly units produced for similar spatial or temporal features – [0100]; computer system generates similar pairs of vectors for the first and second assembly units, derive correlations between the defect and contents of the resulting set of vectors – [0106]; computer system extract inspection images of other assembly units, weight the features, and compare the features between regions of interest – [0121]); and specifying a deterioration factor of the inspection data of the assembled product based on results of the first and second determinations (computer system derives a strong correlation between defect and features, and inspection images – [0089]; computer system derive and handle correlations between defect and characteristic of components of assembly units of the assembly – [0090]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonas in view of Onodera to incorporate the teaching of Weiss for comparing inspection data for similarity and derivation of correlation for the determination of defects.  Jonas teaches in [0092] the inspection results are used by the process control module to diagnose the machine which causes the defect and Weiss teaches in section 8.8 (Page 8) defect origin by assembly stage and in section 8.9 (Page 8) by temporal features. The incorporation of Weiss into Jonas in view of Onodera would improve the determination of problems with the manufacturing system and process.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas in view of Onodera, Weiss, and Kawai (JP2010134642A).
	In regards to Claim 4, Jonas in view of Onodera and Weiss discloses the claimed invention as detailed above except for “the 10deterioration pattern image includes: a first pattern in which an amount of a deviation from a standard median value of a result of an inspection monotonously increases; and a second pattern in which an amplitude centered at the standard 15median value of the result of the inspection increases.”
	Kawai teaches “the 10deterioration pattern image includes: a first pattern in which an amount of a deviation from a standard median value of a result of an inspection monotonously increases; and a second pattern in which an amplitude centered at the standard 15median value of the result of the inspection increases (median value change with an upper control limit and a lower control limit sandwiching the median value, the average value gradually changes with the passage of time – [0031], Figure 7).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonas in view of Onodera and Weiss to incorporate the teaching of Kawai to have the average value gradually change with the passage of time.  Jonas teaches in [0076] the statistical processing for quality control to produce parts of a required tolerance and Kawai teaches in [0009] that the quality manage predicts signs of abnormality and improves quality. The incorporation of Kawai into Jonas in view of Onodera and Weiss would improve the prediction of defects so as to improve the tolerance (quality) of parts.

	In regards to Claim 5, Jonas in view of Onodera, Weiss, and Kawai discloses the claimed invention as detailed above and Onodera further teaches “when the inspection waveform image of the assembled product is similar to the first pattern and there is no part similar to the 20deterioration pattern image in the second determination, an inspection facility for the sub-assembling process similar to the first pattern is specified as the deterioration factor (if assembled products are acceptable, the cause of the defect/problem is in the process of assembling – [0057]; part/assembly manufacturer defect data is available for effective identification of defects – [0058]), and when the inspection waveform image of the assembled product is similar to the second pattern and there is no part similar to the 25deterioration pattern image in the second determination, an assembling procedure in the sub-assembling process similar to the second pattern is specified as the deterioration factor (cause of defect is specified, can be found the cause of the defect is part or assembly – [0057]; part and assembly manufacture connected together and share measurement and quality data to effectively identify cause of the defect – [0058]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863